EXAMINER’S AMENDMENT
This action is in response to amendments received 02/05/2021. Claims 1-3, 5-23, 25, 27 and 42 are pending with claims 1, 10, 27 and 42 currently amended.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Doug Thomas on 04/28/2021.
The application has been amended as follows:
Change claim 10 to:
10.	(Currently Amended)	An electronic gaming machine, comprising:
a processor configured to execute a plurality of instructions to provide a wager-based primary game for a player of the wager-based primary game at the electronic gaming machine;
	a plurality of electro-mechanical reels, each of the electro-mechanical reels having a plurality of reel-stop positions, the electro-mechanical reels being configured to rotate with rotation of the electro-mechanical reels being controlled based on the processor; 
	a data storage device operatively connected to the processor, the data storage device storing the plurality of instructions, and the plurality of instructions including at least:
	computer program instructions for configuring the electronic gaming machine to provide primary game operation for the wager-based primary game;
computer program instructions for receiving a plurality of player inputs pertaining to one of a plurality of user-selectable bet options, wherein each of the 
computer program instructions for initiating randomized action of game objects as configured for the primary game operation for the wager-based primary game, the game objects are symbols provided on the reel stop positions, and the randomized action of the game objects comprises spinning the electro-mechanical reels;
computer program instructions for determining the primary game outcome for the wager-based primary game and ceasing the randomized action of the game objects based on the primary game outcome, the ceasing of the randomized action of the game objects comprises stopping the spinning of the electro-mechanical reels at the reel stop positions corresponding to the primary game outcome; and
computer program instructions for determining primary game payout for the player of the wager-based primary game based on the received user-selectable bet options, 
a display having a touch screen operatively connected to the processor, the display configured to display the plurality of user-selectable bet options and the touch screen configured to receive one or more selections of the user-selectable bet options, the touch screen having: a first portion displaying a first set of the plurality of player-selectable bet options each of which represent a pair of die having common die values, a second portion displaying a second set of the plurality of player-selectable bet options each of which represent a pair of die having different die values, and a third portion displaying a third set of the plurality of player-selectable bet options each of which represent a single die,
wherein the electronic gaming machine has a bonus game operation, and wherein during the bonus game operation at least one of the electro-mechanical reels uses a different number of reel-stop positions that are used during the primary game operation 
Change claim 16 to:
16.	(Currently Amended)	The electronic gaming machine as recited in claim 10 [[15]], wherein a first reel of the electro-mechanical reels has a first number of reel-stop positions, and wherein a second reel of the electro-mechanical reels has a second number of reel-stop positions, and wherein the second number of reel-stop positions is different than the first number of reel-stop positions 
Change claim 25 to:
25.	(Currently Amended)	The electronic gaming machine as recited in claim 10 [[20]], 
Change claim 27 to:
27.	(Currently Amended)	The electronic gaming machine as recited in claim 10 [[20]], 
Change claim 42 to:
42.  	(Currently Amended)	A wager-based gaming machine, comprising:
a wage acceptor configured to receive a wager to play a wager-based game;
a plurality of input components configured to accept user input from a player regarding play of the wager-based game, the wager-based game including game rules that at least partially replicate a table wager game that uses at least one die;

a plurality of gaming reels, at least one of the plurality of gaming reels configured to represent at least one die, wherein each face of the at least die is displayed on an outer surface of the at least one of the plurality of gaming reels, and each of the plurality of gaming reels having multiple reel stops; and
a processor coupled to the one or more input components, the display, and the gaming reels, the processor adapted to facilitate the play of the wager-based game, wherein the wager-based game includes a main game phase and a bonus game phase, wherein the gaming reels are configured or operate to provide reel stop probabilities for the corresponding reel stops,
wherein during the bonus game phase at least one of the gaming reels uses a different number of reel-stop positions than are used during the main game phase 
Add new claims 43-46:
43.	(New)	The wager-based gaming machine as recited in claim 42, wherein a first reel of the electro-mechanical reels has a first number of reel-stop positions, and wherein a second reel of the electro-mechanical reels has a second number of reel-stop positions, and wherein the second number of reel-stop positions is different than the first number of reel-stop positions.

44.	(New)	The wager-based gaming machine as recited in claim 42, wherein the wager-based gaming machine is a single player gaming terminal.

45.	(New)	The wager-based gaming machine as recited in claim 42, wherein the wager-based game includes game rules that are the same as game rules used with a table game involving like game objects.

46.	(New)	The wager-based gaming machine as recited in claim 42, wherein the wager-based game is SicBo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715